DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 1/12/2021. Claims 1-20 are pending and have been considered below.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/12/21, 12/30/21, 1/12/22, 1/31/22, 2/24/22, 3/15/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record references taken alone or in combination fails to fairly teach or disclose; a method and apparatus comprising processors performing the operations of determining, by a control device a respective Ultra-Wideband (UWB) ranging priority for each of a plurality of mobile devices, each of the plurality of mobile devices being assigned to at least one UWB anchor of a plurality of UWB anchors for UWB ranging, obtaining at least one collision mapping identifying, for a respective pair of the plurality of mobile . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Urabe et al. (US 11,271,943) discloses an authentication system and method where position determination is performed using beacons within authentication region.
Mao et al. (US 11,246,010) discloses positioning and tracking system that uses plurality of moveable sensors determining relative distance, angle and time.

 Burowski et al. (US 2021/0400441) discloses many to many communication where a device transmit a request to establish outgoing pairwise ranging sessions with other devices.
Harvey et al. (US 2021/0352434) discloses decentralized proximity system with multiple radio links where ranging schedule for pair of devices is determined.
Kuo et al. (US 2020/0314681) discloses uplink transmission method based on collision triggered adaptation.
Paul et al. (An Energy-Efficient Positioning-Enabled MAC Protocol (PMAC) for UWB Sensor Networks; [wayback machine date, before August 7 2020; see last page])



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is 571-270-1688.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631